Exhibit 10.12
EXECUTIVE EMPLOYMENT AGREEMENT
FOR
SAMUEL M. INMAN, III
          This Executive Employment Agreement (this “Agreement”) is made and
entered into as of the 1st day of May, 2010 (the “Effective Date”), by and
between SAMUEL M. INMAN, III (“Executive”) and COMARCO, INC., a publicly held
California corporation headquartered in Lake Forest, California (“Company”).
Executive and Company are sometimes referred to in this Agreement individually
as a “Party” and collectively as the “Parties.”
RECITALS
     A. Executive is currently employed by the Company as President and Chief
Executive Officer. Executive has until now served in this capacity without the
benefit of a written employment agreement.
     B. The Company desires to enter into this Agreement in order to obtain the
necessary continued leadership and senior management skills that are important
to the success of the Company.
     C. The Parties wish to define and memorialize in writing the terms and
conditions of their employment relationship, as set forth below.
     NOW, THEREFORE, for and in consideration of the mutual undertakings
hereinafter set forth and for other good and valuable consideration, the receipt
and adequacy of which is acknowledged, the Parties hereby agree as follows:
     1. Definitions. For purposes of this Agreement, the capitalized terms set
forth below shall have the following meanings. Other terms used in this
Agreement are defined in the context in which they are used and shall have the
meanings therein indicated.
          1.1 “Change of Control” shall mean, except as otherwise agreed to in
writing by the parties, the occurrence of any of the following events after the
Effective Date:
               (a) a merger or consolidation of the Company with or into another
person or the sale, transfer, or other disposition of all or substantially all
of the Company’s assets to one or more other persons in a single transaction or
series of related transactions, unless securities possessing more than 50% of
the total combined voting power of the survivor’s or acquiror’s outstanding
securities (or the securities of any parent thereof) are held by a person or
persons who held securities possessing more than 50% of the total combined
voting power of the Company’s outstanding securities immediately prior to that
transaction, or
               (b) any person or group of persons (within the meaning of
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended and in
effect from time to time) directly or indirectly acquires, including but not
limited to by means of a merger or consolidation, beneficial ownership
(determined pursuant to Securities and Exchange

 



--------------------------------------------------------------------------------



 



Commission Rule 13d-3 promulgated under the said Exchange Act) of securities
possessing more than 50% of the total combined voting power of Company’s
outstanding securities, other than (i) Company or an entity controlling,
controlled by or under common control with Company (an “Affiliate”), (ii) an
employee benefit plan of Company or any of its Affiliates, (iii) a trustee or
other fiduciary holding securities under an employee benefit plan of Company or
any of its Affiliates, or (iv) an underwriter temporarily holding securities
pursuant to an offering of such securities, or
               (c) over a period of 36 consecutive months or less, there is a
change in the composition of the Company’s Board of Directors (the “Board”) such
that a majority of the Board members (rounded up to the next whole number, if a
fraction) ceases, by reason of one or more proxy contests for the election of
Board members, to be composed of individuals who either (i) have been Board
members continuously since the beginning of that period, or (ii) have been
elected or nominated for election as Board members during such period by at
least a majority of the Board members described in the preceding clause (i) who
were still in office at the time that election or nomination was approved by the
Board.
          1.2 “Confidential Information” shall mean Company’s confidential and
proprietary business information, including but not limited to information about
Company’s products, services, the identity of its customers, contracts, fees,
prices, costs, business affairs, marketing, accounting, financial statements,
employees, research, inventions, data, software, and any other confidential and
proprietary business information of any kind, nature or description, tangible or
intangible, in whatever form.
          1.3 “Good Cause” shall mean Executive’s (i) illegal and/or criminal
conduct resulting in an indictment for a felony or which otherwise involves
moral turpitude, (ii) dishonesty with respect to Company’s business, (iii) gross
negligence or willful misconduct in the performance of his duties, (iv) habitual
neglect of his duties, (v) willful and continuing refusal or material failure to
perform his duties under this Agreement, (vi) conduct materially detrimental to
the reputation of Company, including but not limited to, the use or possession
of any controlled substance, chronic abuse of alcoholic beverages, moral
turpitude and the like, (vii) misrepresentation or concealment of a material
fact or facts for purposes of securing employment with Company, (viii) conduct
that constitutes unlawful harassment, discrimination or retaliation,
(ix) material breach of any terms of this Agreement, and/or (x) material
violations of Company’s employment policies, all as determined by the Board.
          1.4 “Material Change” shall mean (i) a material reduction or
diminution in Executive’s title, position, duties or responsibilities that
constitutes or would generally be considered to constitute a demotion of
Executive; (ii) Executive’s annual salary (as in effect immediately prior to the
reduction) is reduced other than as agreed to in writing by Executive; (iii) a
relocation by Company of Executive’s principal work site to a facility or
location more than thirty (30) miles from Executive’s principal office location
prior to the consummation of a Change of Control; or (iv) a breach by Company or
any successor entity of any of its material obligations to Executive under this
Agreement. Material Change shall not mean or include (i) any change in
Executive’s title, duties, responsibilities or the terms or amount of his
compensation that are agreed to in writing by Executive, (ii) a decision by
Company not to have its stock publicly traded or to otherwise become a privately
held company, (iii) a reduction in

 



--------------------------------------------------------------------------------



 



Executive’s annual salary if such reduction is agreed to in writing by Executive
or is otherwise made pursuant to the second sentence of Section 6.1 below, or
(iv) a termination of Executive’s employment by Company coupled with an offer to
immediately rehire Executive by a buyer or successor entity as part of a
disposition of assets constituting a Change of Control where the buyer or
successor entity expressly assumes this Agreement and Company’s obligations
hereunder.
          1.5 “Severance Benefit Term” shall mean the time period during which,
if Executive’s employment is terminated by Company without Good Cause or if
Executive has Good Reason to terminate this Agreement, Executive shall be
entitled to receive the Severance Pay and Severance Equity Incentive. The
Severance Benefit Term shall be a period of three years commencing on the
Effective Date; provided, however, that the Severance Benefit Term shall
automatically be extended for a fourth year unless, prior to the expiration of
the first three years, the Company gives Executive written notice of its
election not have the Severance Benefit Term extended for such fourth year.
          1.6 Severance Equity Incentive” shall mean the acceleration pursuant
to Schedule 1.6, in certain circumstances, of the vesting of any of the
remaining unvested stock option rights held by Executive set forth in such
Schedule to the extent such option rights remain unvested on the Termination
Date or as set forth in Section 11 of this Agreement if acceleration is
occurring pursuant to Section 11 of this Agreement. The terms and conditions of
such accelerated vesting, and the time frame in which such options, once vested,
can be exercised, shall be as set forth in Schedule 1.6 attached hereto and by
this reference made a part hereof.
          1.7 “Severance Cash Payment” shall mean an amount equal to one and
one-half times the amount of Executive’s then annual cash salary and Executive’s
then annual “target” cash performance bonus for the year in which the
termination giving rise to Executive’s right to receive Severance Pay occurs.
The Severance Cash Payment shall be less applicable withholdings and shall be
paid in twelve (12) equal monthly installments in accordance with and on the
terms of Section 9 below.
          1.8 “Severance Pay” shall mean and consist of (i) the Severance Cash
Payment, and (ii) the payment of such amounts on Executive’s behalf as are
needed to continue Executive’s medical insurance coverage through the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
under Company’s group medical plan in effect as of the Termination Date until
the earlier of the date (x) that is eighteen (18) months after the Termination
Date or (y) when Executive is eligible to receive comparable medical insurance
coverage in connection with new employment, less applicable withholdings. During
the period that Company is providing COBRA payments pursuant to clause
(ii) above, Executive shall be obligated to continue to pay the same amount (if
any) for such medical insurance coverage that he would have had to pay had he
continued to be a Company employee.
          1.9 “Termination Date” shall mean Executive’s last day of employment
with Company. For avoidance of doubt, the Termination Date will be deemed not to
have occurred unless Executive’s last day of employment also constitutes a
“separation from service” within the meaning of Internal Revenue Code
Section 409A.

 



--------------------------------------------------------------------------------



 



     2. Term. This Agreement shall commence and become effective on the
Effective Date and shall continue in effect until this Agreement, and
Executive’s employment, is terminated in accordance with the provisions of
Sections 9, 10 or 11 below.
     3. Employment. Company shall continue to employ Executive, and Executive
accepts continued employment with Company, as of the Effective Date. Executive
shall work out of Company’s offices located in Lake Forest, California, or at
such other locations designated by Company from time to time.
     4. Position and Duties. Company shall continue to employ Executive as
President and Chief Executive Officer of the Company. Executive shall also, if
reasonably requested by the Board, serve as the President and Chief Executive
Officer and/or as a member of the board of directors of any subsidiary of the
Company. Executive’s position is a full-time exempt, salaried position.
Executive shall report directly to the Board in this position. Executive shall
devote his full time, efforts, abilities, and energies to promote the general
welfare and interests of Company and any subsidiaries and related enterprises of
Company. Executive shall loyally, conscientiously, and professionally do and
perform all duties and responsibilities of his position, as well as any other
duties and responsibilities as may reasonably be assigned by the Board.
Executive will strictly adhere to and obey all Company rules, policies,
procedures, regulations and guidelines, including but not limited to those
contained in Company’s employee handbook, as well any others that Company may
establish. Executive shall strictly adhere to all applicable state and/or
federal laws and/or regulations relating to his employment with Company.
     5. Representations by Executive. Executive represents that he has not
entered into any agreements, understandings, or arrangements with any person or
entity that Executive would breach as a result of, or that would in any way
preclude or prohibit Executive from entering into, this Agreement with Company
or performing any of the duties and responsibilities provided for in this
Agreement. Executive represents that he does not possess any confidential,
proprietary business information belonging to any other entity, and will not use
any confidential, proprietary business information belonging to any other entity
in connection with his employment with Company. Executive represents that he is
not resigning employment or relocating any residence in reliance on any promise
or representation by Company regarding the kind, character, or existence of his
work for Company, or the length of time such work will last, or the compensation
therefor.
     6. Compensation and Benefits.
          6.1 Salary and Bonus. Commencing as of the date of this Agreement and
continuing until changed in accordance with the next sentence, Executive shall
be paid a fixed annual cash salary in the amount of Three Hundred Sixty Thousand
and No/100 Dollars ($360,000.00). Such annual salary is subject to increase (but
not decrease) in the sole discretion of the Company and shall be payable in
approximately equal bi-weekly installments in accordance with the Company’s
regular payroll practice, less applicable withholding. For the Company’s 2011
fiscal year, Executive shall be eligible to earn quarterly “target” cash
performance bonuses of up to Thirty-eight Thousand Seven Hundred Fifty and
No/100 Dollars ($38,750), as established by the Board on March 23, 2010, subject
to all applicable terms and conditions of the Company’s Executive Incentive
Bonus Plan and the terms of the Board action

 



--------------------------------------------------------------------------------



 



pursuant to which such bonuses may be earned, with the actual amounts of such
bonuses being subject to the attainment of applicable measures, metrics and
thresholds and the determination of the applicable pay-out schedule, all as
determined by the Company’s Compensation Committee and/or Board of Directors.
For the period after the Company’s 2011 fiscal year, Executive shall be eligible
for consideration for an annual cash performance bonus in accordance with the
applicable terms of the bonus plan in effect from time to time as determined by
Company’s Compensation Committee and/or Board of Directors.
          6.2 Benefit Plans. During Executive’s employment hereunder, Executive
and Executive’s dependents, to the extent they are eligible, shall be entitled
to participate in any medical, dental, life, disability and vision insurance,
401(k), and other employee benefit plans, if any, made available by Company to
its senior executive officers, all in accordance with Company’s policies
concerning such plans.
          6.3 Paid Vacation. Executive shall be entitled to twenty (20) business
days of paid vacation per year earned on a prorated basis, subject to the terms
and conditions of Company’s vacation policy.
          6.4 Withholdings. Anything to the contrary notwithstanding, any and
all payments or benefits made by Company hereunder to Executive or Executive’s
estate or beneficiaries shall be subject to tax withholding pursuant to
applicable laws or regulations. Company shall have the right to withhold and
deduct from any payment hereunder any federal, state or local taxes of any kind
required by law to be withheld with respect to any such payment.
          6.5 Car Allowance. Company shall provide Executive with a car
allowance in the amount of Eight Hundred and No/100 Dollars ($800.00) per month
during the term of his employment.
          6.6 Code Section 409A. This Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”). In the event this Agreement or any benefit paid to Executive
hereunder is deemed to be subject to Section 409A of the Code, Executive
consents to Company adopting such conforming amendments to this Agreement as
Company deems necessary, in its reasonable discretion, to comply with
Section 409A of the Code and avoid the imposition of taxes under such section.
If upon Executive’s “separation from service” (within the meaning of Code
Section 409A) with Company, Executive is then a “specified employee” (as defined
in Code Section 409A), then solely to the extent necessary to comply with Code
Section 409A and avoid the imposition of taxes under Code Section 409A, the
Company shall defer payment of “nonqualified deferred compensation” subject to
Code Section 409A payable as a result of and within six (6) months following
such separation from service until the earlier of (i) the first business day of
the seventh month following Executive’s separation from service, or (ii) ten
(10) days after the Company receives written notification of the Executive’s
death. Any such delayed payments shall be made without interest.
     7. Reasonable Business Expenses. Subject to compliance with Company’s
policies regarding substantiation and verification of business expenses,
Executive is authorized to incur on behalf of Company, and Company shall pay or
reimburse Executive for, all customary and

 



--------------------------------------------------------------------------------



 



reasonable expenses incurred in connection with the performance of duties
hereunder or for promoting, pursuing or otherwise furthering the business of
Company or any of its subsidiaries, including but not limited to reasonable
expenses for travel, entertainment, service and usage charges for business use
of cellular phones, and similar items.
     8. Proprietary Information.
          8.1 Confidential Information. Executive acknowledges that he has been
and will be making use of, acquiring and/or adding to the Confidential
Information. The Confidential Information is and shall remain the sole and
exclusive property of Company. Executive shall not at any time use, divulge,
disclose or communicate, either directly or indirectly, in any manner
whatsoever, any Confidential Information to any person or business entity, or
remove from the premises of Company any Confidential Information in whatever
form, unless and except to the extent required for Executive to perform the
essential functions of his position with Company while employed by Company.
          8.2 Non-Disclosure and Invention Agreement. Executive acknowledges his
continuing obligations under the Nondisclosure and Invention Copyright
Assignment Agreement dated March 10, 2008, the terms of which are incorporated
into this Agreement.
          8.3 Unfair Competition. While employed by Company, Executive shall
not, directly or indirectly, own an interest in, operate, join, control,
participate in, or be an officer, director, agent, independent contractor,
partner, shareholder, or principal of any person or business entity which,
directly or indirectly, competes with Company. While employed by Company,
Executive shall not (1) undertake the planning of or organization of any
business activity competitive with Company’s business, or combine or conspire
with other employees or any third party for the purpose of organizing any such
competitive business activity, (2) interfere with or disrupt, or attempt to
interfere with or disrupt, any business relationship, contractual or otherwise,
between Company and any other party, including clients or prospective clients,
suppliers, agents or employees of Company, and/or (3) solicit, induce or
influence, or seek to induce or influence, any customer or prospective customer
of Company for the purpose of promoting or selling any products or services
competitive with those of Company, directly or indirectly, or by action in
concert with others.
          8.4 Solicitation. While employed by Company, and for a period of one
(1) year after termination of this Agreement for whatever reason, Executive
shall not, directly or indirectly, solicit, induce or influence, and/or seek to
induce or influence, any person who is engaged as a regular, temporary,
introductory, full-time or part-time employee, agent, or independent contractor
by Company to terminate his or her employment or engagement with Company for any
reason.
          8.5 Injunctive Relief. Executive acknowledges that the violation of
any provision of Section 8 of this Agreement would cause substantial injury to
Company and that Company would not have entered into this Agreement without such
restrictions. In the event of violation of any such provision, Company shall be
entitled, without bond of any kind, to injunctive relief and an accounting of
profits, compensation, remuneration or other benefits

 



--------------------------------------------------------------------------------



 



received by Executive, in addition to any other contractual, legal or equitable
rights, damages or remedies available.
          8.6 Survivorship. Executive agrees that his obligations under
Section 8 of this Agreement shall survive the termination of the Agreement for
any reason.
          8.7 Notification to Subsequent Employer. If, following termination of
Executive’s employment with Company, Executive accepts other employment or
enters into a business relationship with any business or entity that competes
with Company, Executive expressly authorizes and consents to Company informing
such competing business of the terms of Section 8 of this Agreement by written
notice.
     9. Termination by Company.
          9.1 Company’s Termination Right. Company shall have the right to
terminate the employment of Executive at any time, with or without Good Cause,
by notice in writing to Executive, and in the event of such termination Company
shall have no obligation to pay any severance benefits to Executive except as
expressly otherwise provided in this Section 9 or elsewhere in this Agreement.
          9.2 Termination by Company Without Good Cause. If this Agreement is
terminated by Company without Good Cause during the Severance Benefit Term,
Executive shall be entitled to receive the Severance Pay and Severance Equity
Incentive, subject, however, to the condition that Executive execute and deliver
to Company, and not revoke, a separation agreement (which shall include, without
limitation, a non-disparagement provision, a post-termination cooperation
provision, a confidentiality provision, and a covenant not to sue and general
release of claims) in a form prescribed by Company (the “Separation Agreement”)
and that Executive remain in full compliance with the Separation Agreement. The
Severance Cash Payment shall be made to Executive in twelve (12) equal monthly
installments, with the first installment due not later than ten days after the
effectiveness of Executive’s release of claims under the Separation Agreement.
For purposes of this Section 9.2, termination of this Agreement during the
Severance Benefit Term as the result of the approval by the security holders of
the Company of any plan or proposal for the liquidation or dissolution of the
Company shall be deemed a termination without Good Cause. Furthermore, a
termination of Executive’s employment by Company coupled with an offer to
immediately rehire Executive by a buyer or successor entity as part of a
disposition of assets constituting a Change of Control where the buyer or
successor entity expressly assumes this Agreement and Company’s obligations
hereunder shall not be deemed to be a termination without Good Cause for
purposes of this Section 9.2.
          9.3 Termination by Company With Good Cause. Company shall have the
right to terminate this Agreement during the Severance Benefit Term and during
the two year period following a Change of Control without any obligation to
provide any benefits to Executive other than those provided for in Section 12.2
so long as such termination is for Good Cause; provided, however, that the
termination shall not be deemed to have been for Good Cause unless Executive has
first been provided with written notice of any misconduct and/or breach
constituting Good Cause and given reasonable opportunity (not to exceed thirty
(30) days) to

 



--------------------------------------------------------------------------------



 



cure such misconduct and/or breach, unless such misconduct and/or breach is
determined by the Board, in its sole and absolute discretion, not to be
susceptible to cure, in which case Executive shall not have any right to cure;
and provided further that such 30-day cure period shall only be available for
the first such occurrence of misconduct and/or breach of the same or
substantially similar type, and subsequent misconduct and/or breach of the same
or substantially similar type shall constitute Good Cause without regard to
Executive’s subsequent cure of same.
          9.4 Disability. In the event of Executive’s Disability, Company shall
thereafter have the right, upon written notice to Executive, to terminate this
Agreement, in which case the Termination Date shall be the date of such written
notice to Executive. In the event of termination under this Section, Executive
shall not be entitled to receive any severance or other benefits except the
Severance Equity Incentive and those benefits provided in Section 12.2.
Executive’s receipt of the Severance Equity Incentive shall be conditioned on
his timely execution and non-revocation of a Separation Agreement and his full
compliance with the same. As used herein, Executive’s “Disability” shall mean
the inability of Executive to perform the essential functions of Executive’s
position, even with reasonable accommodation, due to legal, physical or mental
incapacity, for a period beyond any protected leave to which Executive is
entitled under applicable law. A physician selected by Company shall determine
if Executive has sustained a “Disability” for purposes of this Agreement.
          9.5 Death. In the event of Executive’s death, this Agreement shall
terminate automatically and neither Executive nor his estate shall be entitled
to receive any severance or other benefits except the Severance Equity Incentive
and those benefits provided for in Section 12.2 of this Agreement. The receipt
by the Executive’s estate of the Severance Equity Incentive shall be conditioned
on the estate’s timely execution and non-revocation of a Separation Agreement
and its full compliance with the same.
     10. Termination by Executive.
          10.1 Executive’s Termination Right. Executive shall have the right to
terminate this Agreement at any time for any reason by notice in writing to
Company, but in the event of the exercise of such termination right, Executive
shall not be entitled to receive any severance benefits except as otherwise
provided in this Section 10 or elsewhere in this Agreement.
          10.2 Termination by Executive for Good Reason. If Executive suffers or
experiences a Material Change during the Severance Benefit Term, Executive shall
have the option to terminate this Agreement for Good Reason (such termination
being for “Good Cause” or otherwise referred to herein as a “Good Reason
Termination”) subject to and in accordance with the following terms:
               (a) Executive shall provide Company with written notice of the
occurrence of the Material Change (“Notice of Material Change), describing in
detail the basis and underlying facts supporting Executive’s belief that a
Material Change has occurred, within sixty (60) days after the date that such
Material Change first occurs. Company shall have thirty (30) days after the
receipt of the Notice of Material Change to cure such event if it so chooses.
Executive’s Good Reason Termination shall only be effective if Executive has
provided the Notice of Material Change within such 60-day period and Company has
not cured or remedied

 



--------------------------------------------------------------------------------



 



such event within thirty (30) days after its receipt of such Notice. The first
day following the expiration of such 30-day period without a cure or remedy of
the Material Change shall be deemed the Termination Date. If Executive fails to
timely provide the Notice of Material Change to the Company, Executive shall be
deemed to have consented to and waived the Material Change.
               (b) If Company timely cures or remedies the Material Change, then
Executive shall have no right to effectuate a Good Reason Termination and he
shall remain employed by Company subject to the terms of this Agreement unless
he elects to voluntarily terminate his employment with Company under the terms
of Section 10.1 above. If Company fails to timely cure or remedy the Material
Change, then effective as of the Termination Date, this Agreement shall
terminate and, subject to Executive’s compliance with Section 10.2(c) and
provided that the Material Change occurred during the Severance Benefit Term,
Executive shall be entitled to receive the Severance Pay and Severance Equity
Incentive.
               (c) As a condition of receiving the Severance Pay and Severance
Equity Incentive, Executive shall be required to (i) execute and deliver to
Company, and not revoke, a Separation Agreement within a time period prescribed
by the Company, which time period shall in no event extend more than fifty
(50) days past the Termination Date, and (ii) remain in full compliance with
such Separation Agreement. Company shall provide Executive with the Separation
Agreement within five (5) days after the Termination Date. The Severance Cash
Payment shall be made to Executive in twelve (12) equal monthly installments,
with the first installment due not later than ten days after the effectiveness
of Executive’s release of claims under the Separation Agreement.
     11. Change of Control.
               11.1 Change of Control in Which Company Survives. A Change of
Control that does not terminate the corporate existence of the Company and does
not otherwise terminate the stock options in favor of Executive described in
Schedule 1.6 (the “Options”) shall not entitle Executive to any benefit or
compensation except as otherwise provided in Section 11.3.
               11.2 Change of Control in Which Company Disappears. If the Change
of Control is structured as a merger in which the Company is not the surviving
entity or in some other manner that terminates the corporate existence of the
Company or otherwise terminates the Options, and if the unexercised outstanding
portions of the Options are not assumed or replaced with comparable substitute
options (“Replacement Options”), then Executive shall receive the Severance
Equity Incentive as of the date that the event constituting a Change of Control
occurs even if Executive’s employment is not terminated. If, on the other hand,
the Options are assumed by the surviving or acquiring entity or Executive
receives Replacement Options in connection with such merger or other Change of
Control, then Executive shall not, as a result of such Change of Control, be
entitled to receive the Severance Equity Incentive or any other benefit or
compensation except as otherwise provided for in Section 11.3. In the event the
Options are replaced with Replacement Options, the reference in Section 1.6 to
“options” shall mean and refer to the Replacement Options.

 



--------------------------------------------------------------------------------



 



               11.3 Termination Following Change of Control. If there is a
Change of Control during the term of this Agreement and if, in connection with
or, during the two year period following such Change of Control, this Agreement
is terminated by Company or any successor entity without Good Cause or if during
such two year period there is a Good Reason Termination initiated by Executive,
then in such event Executive shall be entitled to receive the Severance Pay and
the Severance Equity Incentive (if not previously received), subject, however,
to (i) Executive executing and delivering to Company, and not revoking, a
Separation Agreement within a time period prescribed by the Company, which time
period shall in no event extend more than fifty (50) days past the Termination
Date, and (ii) remaining in full compliance with such Separation Agreement. The
Severance Cash Payment shall be made to Executive in twelve (12) equal monthly
installments, with the first installment due not later than ten days after the
effectiveness of Executive’s release of claims under the Separation Agreement.
               11.4 Termination of Employment Followed by Rehiring. The
termination of Executive’s employment by Company coupled with an offer to
immediately rehire Executive by a buyer or successor entity as part of a
disposition of assets constituting a Change of Control where the buyer or
successor entity expressly assumes this Agreement and Company’s obligations
hereunder shall not be deemed a termination of Executive’s employment for
purposes of this Agreement.
     12. Provisions Applicable to All Terminations.
          12.1 Resignation from Positions. Upon termination of Executive’s
employment for any reason, Executive shall be deemed to have immediately
resigned from the Board and from all positions with Company and any of its
subsidiaries or affiliates, whether as an employee, director, officer or
otherwise, as of the Termination Date. Executive shall, if requested by Company,
execute and deliver written resignations from such positions, separate and apart
from this Agreement, in such form and upon such terms as Company may reasonably
request.
          12.2 Unpaid Cash Compensation; Accrued Vacation; Company Property.
Upon termination of Executive’s employment for any reason, and in addition to
any severance benefits to which Executive might be entitled under Sections 9, 10
or 11 of this Agreement, Executive shall receive all cash compensation, accrued
vacation, payment of valid unreimbursed expenses, and vested benefits earned by
Executive as of the Termination Date, as required by law. Executive agrees and
provides his express authorization for Company to deduct any amounts Executive
owes Company against any amounts Company owes Executive hereunder, including
deductions from Executive’s final paycheck. On the Termination Date, or at any
other time as required by Company, Executive shall immediately surrender to
Company all Company property, including but not limited to Confidential
Information, keys, key cards, computers, telephones, pagers, credit cards,
automobiles, equipment, and/or other similar property of Company. Executive
shall submit any requests for reimbursement of business expenses to Company not
later than thirty (30) days after the Termination Date.
          12.3 Payment Upon Termination. In the event that any payment or
benefits received or to be received by Executive pursuant to this Agreement
would (i) constitute a “parachute payment” within the meaning of the Code, or
any comparable successor provisions,

 



--------------------------------------------------------------------------------



 



and (ii) but for this subsection, would be subject to the excise tax imposed by
Section 4999 of the Code, or any comparable successor provisions (the “Excise
Tax”), then the payments and benefits to which Executive shall be entitled to
receive pursuant to this Agreement shall be either: (i) provided to Executive in
full, or (ii) provided to Executive in whatever lesser extent will result in no
portion of such benefits being subject to the Excise Tax, whichever of the
foregoing amounts, when taking into account applicable federal, state, local and
foreign income and employment taxes, the Excise Tax, and any other applicable
taxes, results in the receipt by Executive, on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
benefits may be taxable under the Excise Tax. Unless Company and Executive
otherwise agree in writing, any determination required under this subsection
shall be made in writing in good faith by an accountant selected by Company (the
“Accountant”). Company shall bear all costs the Accountant may reasonably incur
in connection with any calculations contemplated by this subsection. Executive
agrees to fully cooperate with the Accountant and provide any documentation or
other information reasonably requested by the Accountant.
     13. Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and delivered in person or sent by registered or
certified United States mail, postage and fees prepaid, to the addresses of the
Parties set forth below, or to such other address as shall be furnished by
notice hereunder by any such Party, as follows: (i) if to Company: Comarco,
Inc., 25541 Commercentre Drive, Lake Forest, CA 92630-8870, Attn: Chairman of
the Board; or (ii) if to Executive: One Sunridge, Laguna Niguel, CA 92677. No
failure or refusal to accept delivery of any envelope containing such notice
shall affect the validity of such notice or the giving thereof.
     14. Arbitration. Any and all disputes, claims or controversies arising out
of or relating to this Agreement, the employment relationship between the
Parties, the terms or conditions of employment, or the termination of the
employment relationship, including arbitrability, that are not resolved by the
Parties’ mutual agreement shall be resolved by final and binding arbitration as
the exclusive remedy in accordance with the JAMS Employment Arbitration Rules
and Procedures in effect at the time arbitration is initiated.
          14.1 Waiver. THE PARTIES HEREBY WAIVE THEIR RIGHT TO HAVE ANY DISPUTE,
CLAIM OR CONTROVERSY DECIDED BY A JUDGE OR JURY IN A COURT.
          14.2 Commencement. Either Party may commence the arbitration process
by filing a written demand for arbitration with JAMS and sending a copy to the
other Party.
          14.3 Arbitrator. The arbitration shall be conducted by one neutral
arbitrator selected by the Parties from a list of arbitrators provided by JAMS,
or its successor, in Orange County, California. If the Parties are unable to
agree upon an arbitrator from the list provided, the Parties shall alternate in
striking names of arbitrators from the list until one is left who shall be the
arbitrator.
          14.4 Counsel. The Parties shall be entitled to be represented by
counsel in the arbitration proceeding.

 



--------------------------------------------------------------------------------



 



          14.5 Authority. The arbitrator shall have the authority to order such
discovery, by way of deposition, interrogatory, document production, or
otherwise, as the arbitrator considers necessary to a full and fair exploration
of the issues in dispute, consistent with the expedited nature of arbitration.
The arbitrator is authorized to award any remedy or relief that the arbitrator
deems just and equitable, including any remedy or relief that would have been
available to the Parties had the matter been heard in court. The arbitrator
shall have the authority to provide for the award of attorney’s fees and costs
in accordance with applicable law.
          14.6 Cost. Executive shall not be required to pay any cost or expense
of the arbitration that he or she would not be required to pay if the matter had
been heard in court.
          14.7 Decision. The decision of the arbitrator shall be in writing and
shall provide the reasons for the award unless the Parties agree otherwise.
Proceedings to enforce, confirm, modify, set aside or vacate an award or
decision rendered by the arbitrator will be controlled by and conducted in
conformity with the Federal Arbitration Act, 9 U.S.C. Sec 1 et. seq. or
applicable state law.
          14.8 Provisional Remedies. Nothing in this Agreement shall prohibit or
limit the Parties from seeking provisional remedies under California Code of
Civil Procedure section 1281.8, including, but not limited to, injunctive relief
from a court of competent jurisdiction.
          14.9 Violation. Should either Party initiate litigation in a court in
violation of this Agreement, the Party who successfully compels arbitration
shall be entitled to recover attorney’s fees and costs incurred in compelling
arbitration from the Party who violated this Agreement, and a court may require
the payment of such attorney’s fees and costs as part of its order compelling
arbitration. If the court declines to order the payment of the attorney’s fees
and costs to the Party who successfully compels arbitration, then the Parties
agree that the arbitrator shall have the authority to make such an order.
     15. Stock Option Agreements. To the extent that any of the terms of this
Agreement conflict with any of the terms of that certain Stock Option Agreement
dated as of July 17, 2007, or that Stock Option Agreement dated as of
November 12, 2008, both between the Company and Executive (collectively the
“Stock Option Agreements”), this Agreement shall supersede and be deemed to
amend such Stock Option Agreements, subject to maintaining compliance with Code
Section 409A. If requested by either Party, the Parties shall enter into
separate amendments to the Stock Option Agreements so that the terms thereof
conform to the terms of this Agreement.
     16. Miscellaneous.
          16.1 Assignment. Company shall have the right to assign this
Agreement, as well as its rights and obligations hereunder, to any corporation
or other entity with or into which Company may hereafter merge or consolidate,
or to which Company may transfer all or substantially all of its assets,
provided such corporation or other entity assumes all of Company’s obligations
hereunder. Executive shall not have the right to assign this Agreement, in whole
or in part, because it is a contract for personal services.
          16.2 Severability. It is the desire and intent of the Parties that the
provisions of this Agreement will be enforced to the fullest extent permissible
under the laws and public

 



--------------------------------------------------------------------------------



 



policies applied in each jurisdiction in which enforcement is sought.
Accordingly, in the event that any one or more of the provisions of this
Agreement are held to be invalid, illegal, or unenforceable by an arbitrator or
by a court of competent jurisdiction, the validity, legality, and enforceability
of the remaining provisions contained herein shall not in any way be affected
thereby.
          16.3 Amendment. This Agreement may not be changed, modified or
terminated except in writing and signed by both Executive and the Chairman of
the Board of the Company.
          16.4 Waiver. No breach of any provision hereof can be waived unless in
writing. Waiver of any one breach of any provision hereof will not be deemed to
be a waiver of any other breach of the same or any other provision of this
Agreement.
          16.5 Interpretation of Agreement. This Agreement shall be construed in
accordance with its fair meaning as if prepared by all Parties hereto, and shall
not be interpreted against either Party on the basis that it was prepared by one
Party or the other.
          16.6 Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter herein and supersedes any
and all other agreements, whether oral or written, express or implied, between
the Parties hereto with respect to such subject matter.
          16.7 Governing Law. This Agreement shall be governed by, and enforced,
interpreted and construed, under the laws of the State of California, without
regard to any of the choice of law principles of such jurisdiction.
          IN WITNESS WHEREOF, the Parties acknowledge that they have read this
Agreement, fully understand it, and have freely and voluntarily entered into it
as of the date first written above.

                  /s/ Samuel M. Inman       Samuel M. Inman         

            COMARCO, INC., a California corporation
      By:   /s/ Robert J. Majteles         Robert J. Majteles        Chairman of
the Board   

 



--------------------------------------------------------------------------------



 



         

SCHEDULE 1.6
ACCELERATED OF VESTING OF STOCK OPTIONS
          This schedule (“Schedule”) is a schedule to the Executive Employment
Agreement dated as of May 1, 2010 (the “Agreement”), by and between Samuel M.
Inman (“Executive”) and Comarco, Inc. (“Company”). Unless otherwise defined or
unless the context otherwise requires, capitalized terms used in this Schedule
shall have the same meaning as capitalized terms used in the Agreement.
          Under the terms of a stock option agreement dated July 17, 2007 (the
“July 17 Option Agreement”), Executive was granted a time based option to
purchase 15,000 shares of the common stock of Company for an exercise price of
$6.91 per share (the “First Option”). The July 17 Option Agreement provides for
the First Option to become exercisable (vested) as to 3,750 shares on July 17,
2008, as to 3,750 shares on July 17, 2009, and as to 7,500 shares on January 17,
2010, in each case subject to Executive’s continued employment or other
association with Company or its Affiliates (as defined in the Company’s 2005
Equity Incentive Plan). The First Option expires on July 16, 2017, or upon the
earlier occurrence of certain events specified in the July 17 Option Agreement.
          Under the terms of a stock option agreement dated November 12, 2008
(the “November 12 Option Agreement”), Executive was granted an option to
purchase 350,000 shares of the Company’s common stock for an exercise price of
$1.09 per share (the “Second Option”). The vesting of the Second Option as to
210,000 shares is time based, with the Second Option becoming exercisable as to
52,500 shares on November 12 of 2009 and as to 52,500 additional shares on
November 12 of each year thereafter until 2012, in each case subject to
Executive’s continued employment or other association with Company or its
Affiliates. The vesting of the Second Option as to 140,000 shares is performance
based, with the Second Option becoming exercisable as to such shares when the
daily closing price of the Company’s common stock on the NASDAQ Stock Market has
been $5.00 or greater for 90 consecutive calendar days provided that Executive
is employed by or associated with the Company or its Affiliates (as defined in
the Company’s 2005 Equity Incentive Plan) on such date. The Second Option
expires on November 11, 2018, or upon the earlier occurrence of certain events
specified in the November 12 Option Agreement.
          The Agreement provides for the acceleration of Executive’s right to
exercise both the First Option and the Second Option upon the occurrence of
certain events. Such right of acceleration is referred to in the Agreement as
the Severance Equity Incentive. The Severance Equity Incentive, when received by
or provided to Executive under the Agreement, shall be on the following terms:
     1. Date on Which the Options Shall Vest. The First Option and Second Option
shall each vest or become exercisable on the Termination Date or as set forth in
Section 11 of the Agreement if acceleration is occurring pursuant to Section 11
of the Agreement (either such date

 



--------------------------------------------------------------------------------



 



being referred to herein as the “Vesting Date”), with the number of shares for
which vesting occurs being as specified in paragraph 2 below.
     2. Shares Subject to Accelerated Vesting. All option rights that vest on a
time based formula (meaning all of the option rights granted under the First
Option and option rights as to 210,000 shares granted under the Second Option),
to the extent not already vested, shall be vested 100% on the Vesting Date. All
option rights for which vesting is performance based (meaning the option rights
as to 140,000 shares granted under the Second Option) which have not previously
vested shall be vested pro rata on the Vesting Date based on the average closing
price per share of the Company’s common stock trading on the NASDAQ for the
10 days immediately prior to and including the Vesting Date (the “Average
Closing Price”). The number of shares vesting as of such date shall be
determined in accordance with and by applying the following formula:

              shares vesting   =      P – 1.09       x   140,000         5.00 –
1.09    

Where “P” equals the Average Closing Price per share of the Company’s common
stock on the NASDAQ Stock Market on the Vesting Date, 1.09 equals the exercise
price per share set forth in the November 12 Option Agreement, 5.00 equals the
performance target price per share set forth in such Agreement, and 140,000
equals the number of shares subject to performance based vesting as set forth in
such Agreement.
          By way of example, if the Average Closing Price of the Company’s
common stock on the NASDAQ Stock Market is $2.50 per share on the Vesting Date,
the number of the foregoing 140,000 shares vesting as of the Vesting Date shall
be 50,486. [2.50-1.09 = 1.41. 5.00-1.09 = 3.91. 1.41/3.91 x 140,000 = 50,846].
     3. Effect of the Issuance of Replacement Options. In the event that prior
to the Vesting Date there is a Change of Control transaction in which the
Company disappears but the unexercised outstanding portions of the Options are
replaced with Replacement Options, the determination of how many shares covered
by such Replacement Options shall vest on the Vesting Date shall be done in
accordance with paragraph 2 above, except that in applying the formula in
paragraph 2 applicable to performance based shares, “P” shall equal the average
closing price per share of the stock covered by the Replacement Options (that
is, the stock of the surviving or successor entity) on the market on which such
stock is traded for the 10 days immediately prior to and including the Vesting
Date, and the exercise price per share, the performance target price per share,
and the number of shares subject to performance based vesting shall be as
specified in the Replacement Options.
     4. Expiration of Options. If the vesting of the Options is accelerated
under the Agreement for reasons other than Executive’s death or Disability, the
Options must be exercised, if at all, not later than the earlier of the
“Expiration Date” as set forth in the applicable option agreement and ninety
(90) days after they vest. If the vesting of the Options is accelerated under
the Agreement as a result of Executive’s death or Disability, the Options must
be exercised, if at all, not later than the earlier of the “Expiration Date” as
set forth in the applicable option

 



--------------------------------------------------------------------------------



 



agreement and one (1) year after they vest. Any Options not timely exercised by
Executive shall terminate when the time for exercise expires.
     5. No Effect on Previously Vested Option Rights. The provisions of this
Schedule and of the Agreement shall not apply to or alter in any way option
rights granted to Executive under the July 17 Option Agreement or under the
November 12 Option Agreement that have already vested prior to the occurrence of
an event giving rise to Executive’s right to receive the Severance Equity
Incentive.

 